UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7495


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD WAYNE LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:07-cr-00104-JRS-1; 3:09-cv-00684-JRS)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.      Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia; Kevin
Christopher Nunnally, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald      Wayne       Lewis     seeks       to     appeal     the     district

court’s    order   denying         his   motion      for   reconsideration             of   the

denial of his motion for a certificate of appealability with

respect to the district court’s February 28, 2011 order granting

in part and denying in part his 28 U.S.C.A. § 2255 (West Supp.

2011)    motion.        We    conclude        that   Lewis       failed     to     meet     the

standard for reconsideration of the order.                           See Hutchinson v.

Stanton, 994 F.2d 1076, 1081 (4th Cir. 1993).                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 See

28 U.S.C. § 2253(c)(1) (2006); Slack v. McDaniel, 529 U.S. 473,

484   (2000);   see     Miller-El        v.   Cockrell,        537   U.S.       322,   336-38

(2003).     We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented       in    the     materials

before    the   court    and       argument       would    not    aid     the     decisional

process.

                                                                                   DISMISSED




                                              2